Per Curiam.
The only additional facts upon which the motion to open the defendant’s default was sought to be renewed relate to the plaintiff’s title to the notes which are the subject of the action. In view of the written assignments vesting title to the notes in the plaintiff, there is no such reasonable probability of success on the part of the defendant as to justify the retrial of the action. (Sheridan v. Mayor, 68 N. Y. 30.)
*405The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied.